Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims of 12/23/2020 is acknowledged.
Drawing objections in the Office action of 10/30/2020 are withdrawn. Replacement drawings submitted on 12/23/202 are acceptable.
Specification objections in the Office action of 10/30/2020 are withdrawn. Amendment to Specification submitted on 12/23/202 has been entered.
Claim rejections under 35 U.S.C. § 112 in the Office action of 10/30/2020 are withdrawn.   

Response to Arguments
Applicant’s arguments with respect to pending claim(s) 1-16 have been considered but are moot because of the new ground of rejection. 

Election/Restrictions
Newly submitted claims 17-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Originally presented invention is “A seal assembly”, and the newly submitted claims 17-20 are directed to an invention “A swivel joint“.  
s 17-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the applications as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 11-12, and 16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 9,353,866 (Jensen). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, Jensen discloses a seal assembly (Figure 5) for sealing a lubricant space that is formed between a pin (43), a first track shoe (40) pressed-on onto one end 
a first seal ring (64, Figure 5) for sealing the lubricant space between sleeve (44) and the first track shoe (40), 
an elastic ring (66) for applying pressure to the first seal ring (64), and 
the seal assembly includes a second, separate seal ring (76) for sealing the lubricant space between the sleeve (44) and the first track shoe (40) and/or the pin (43).  

As to claim 2, Jensen discloses the seal assembly according to claim 1, wherein the first seal ring (64) is optimized for a sealing of the lubricant space against an entry of impurities, and the second seal ring (76) is optimized for a sealing of the lubricant space against an escape of the lubricant (the first seal ring, second seal ring, and the elastic ring occupy the lubricant space and seal the lubricant space from external environment; the seal performs the intended use, see MPEP 2114).  

As to claim 4, Jensen discloses the seal assembly according to claim 2, wherein the first material is optimized for a sealing against an entry of impurities and the second material is optimized for a sealing against an escape of lubricant, and/or wherein the shape of the first seal ring is optimized for a sealing against an entry of impurities and the shape of the second seal ring is optimized for a sealing against an escape of the lubricant (Jensen discloses sealing rings 64, 76 with different shapes and seal the 

As to claim 11, Jensen discloses the seal assembly according to claim 1, further comprising a spacer ring (58) being disposed on the pin between the first track shoe and the sleeve (Figure 5).  

As to claim 12, Jensen discloses the seal assembly according to claim I, wherein the second seal ring (76) includes a seal lip (portion of 76 that contacts 40, Figure 5) that abuts on the first track shoe or in the sleeve (Figure 5).  

As to claim 16, Jensen discloses the seal assembly according to claim 1, wherein the first seal ring (64) is configured to seal axially against the sleeve (44 [64 is configured to seal axially against 44 vis 76]; Figure 5) and the second seal ring (76) is configured to seal axially against the first track shoe (40 [76 is configured to seal against 40 via 44]) and against the first seal ring (76).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 3, 5-6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,353,866 (Jensen) in view of DE 197 08 630 (Schwarz). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 3, Schwarz teaches a seal system, in Figure 1, with sealing rings 13 and 25 are made of elastomer and polyurethane respectively (abstract) to less resistance and effective sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace the seal rings 76, 64 of Jensen made of different materials as taught by Schwarz for less resistance and effective sealing. 

As to claim 5, Schwarz teaches a seal system, in Figure 1, with sealing rings 13 and 25 are made of elastomer and polyurethane respectively (abstract) to less resistance and effective sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace the seal rings 76, 64 of Jensen made of different materials as taught by Schwarz for less resistance and effective sealing. One skill in the art would realize that elastomer and polyurethane have different stiffness.
Jensen modified with Schwarz teaches the clamed invention and thus, renders the claim obvious.

As to claims 6, 9, and 10, Schwarz teaches a seal system, in Figure 1, with sealing rings 13, 25, and a metal stiffening inset 2 (claim 11)  with an axial extension toward 18 
[claim 6] the second seal ring is provided with a stiffening insert that extends axially in a first section,
[claim 9] the stiffening insert is disposed with a clearance with respect to the sleeve, the first track shoe, and/or the pin, and 
[claim 10] the stiffening insert comprises a third material that is stiffer than the first and the second material, wherein the third material includes in particular metal.   
The claimed invention is merely a combination of known elements (such as having a metal insert), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.       

Allowable Subject Matter
Claims 7-8, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar seals. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN CUMAR/Primary Examiner, Art Unit 3675